Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Christopher Gibbs, Jr., appeals the district court’s order dismissing his civil action without prejudice pursuant to Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1977). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gibbs v. State Comm’r # 2124, No. 8:13-cv-03108-PWG, 2013 WL 6075645 (D.Md. Nov. 15, 2013). We deny Gibbs’ motion for counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.